 


116 HR 2277 IH: To designate the facility of the United States Postal Service located at 1715 Linnerud Drive in Sun Prairie, Wisconsin, as the “Fire Captain Cory Barr Post Office Building”.
U.S. House of Representatives
2012-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 1st Session 
H. R. 2277 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2019 
Mr. Pocan (for himself, Ms. Moore, Mr. Kind, Mr. Gallagher, Mr. Grothman, Mr. Steil, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1715 Linnerud Drive in Sun Prairie, Wisconsin, as the Fire Captain Cory Barr Post Office Building. 
 
 
1. Fire Captain Cory Barr Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1715 Linnerud Drive in Sun Prairie, Wisconsin, shall be known and designated as the Fire Captain Cory Barr Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Fire Captain Cory Barr Post Office Building. 
 
